DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., US PGPub. No. 2002/0119717, in view of Contzen, US PGPub. No. 2013/0196136.
Regarding claims 1 and 4-6, Taylor teaches a method for applying an intumescent composition to a substrate, the method comprising applying a lower and upper epoxy resin layer (corresponding to the claimed first and second epoxy resin layers) to a substrate (Abstract, ¶ [0017], [0036]-[0038]). Taylor teaches that the method may further comprise applying a mesh layer between the upper and lower resin layers and that the mesh layer may be secured to the lower resin layer by an adhesive layer that is applied to the lower resin layer after the lower resin layer is cured (¶ [0018]). Taylor teaches that the upper and lower epoxy layers may comprise intumescent materials (¶ [0016], [0036]-[0038]). 
The teachings of Taylor differ from the present invention in that while Taylor teaches an adhesive layer for securing the mesh layer to the lower epoxy layer, Taylor does not teach any specific material for the adhesive layer. Contzen, however, teaches a method for making a similar intumescent product containing a mesh layer and an adhesive (Abstract, ¶ [0058]) and teaches that the adhesive  may be a silicone adhesive, latex (i.e. a water-based emulsion), styrene butadiene copolymer (i.e. a synthetic rubber), or polyurethane (¶ [0162]) and may include an organic solvent (¶ [1064]). Note that although Contzen does not explicitly refer to the adhesive as being a “one part” adhesive, the adhesive of Contzen appears to constitute a “one part” adhesive in that Contzen does not teach the addition of a second composition to cure or active the adhesive. It would have been obvious to one of ordinary skill in the art to use the adhesive taught by Contzen as the adhesive layer in the product of Taylor, as Contzen explicitly teaches such an adhesive to be appropriate for use in intumescent products like those of Taylor. 
Regarding claims 2 and 3, Taylor does not teach any specific method for applying the adhesive layer. It would, however, have been obvious to one of ordinary skill in the art to use any appropriate application method to apply the adhesive layer, including spraying, as spraying is an old and well-known method for applying adhesives. Additionally, Taylor teaches spraying for applying the upper and lower epoxy layers (¶ [0039]) and it would have been obvious to one of ordinary skill in the art to use the same method of application for the adhesive layers because Taylor explicitly teaches spray application to be an appropriate method for applying other layers (i.e., the epoxy resin layers) to the product. 
Regarding claim 7, Taylor does not teach that the adhesive layer is applied in a non-continuous manner and that the upper epoxy resin layer makes contact with the lower epoxy resin layer. It would, however, have been obvious to one of ordinary skill in the art to apply the adhesive layer only where needed to contact the mesh layer (i.e., in a discontinuous manner) because Taylor teaches that the purpose of the adhesive layer is to secure the mesh layer, and one of ordinary skill in the art would have understood that there was therefore no need for the adhesive material to be applied in areas where it would not contact the mesh layer. Such a discontinuous application of the adhesive layer would necessarily result in the upper resin layer contacting the lower resin layer, as Taylor does not teach any additional intervening layers in the product that would block the upper resin layer from contacting the lower resin layer. 
Regarding claim 8, Taylor does not teach any specific thickness for the adhesive layer. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate thickness based on the specific adhesive being used and the desired thickness and physical properties of the finished product. Additionally, recitations of arbitrary dimension or proportion cannot differentiate a claimed invention from that of the prior art when the differences would otherwise have been obvious (MPEP 2144.04 IV A). 
Regarding claims 9 and 10, Taylor teaches that the upper and lower resin layers may both include glass fibers (¶ [0036]-[0038]).
Regarding claim 11, Taylor teaches that the mesh may be made from polymers (¶ [0018]). 
Regarding claim 12, Taylor teaches that the substrate may be a structural steel (¶ [0032]).
Regarding claim 13, although Taylor does not specifically teach I-beams, Taylor teaches that the composition may be applied to “structural steel” (¶ [0032]), and it would thus have been obvious to one of ordinary skill in the art to apply the composition to virtually any common type of structure steel, including I-beams. 
Regarding claims 14 and 15, Taylor does not teach any specific time necessary for the adhesive to secure the mesh layer. It would, however, have been obvious to one of ordinary skill in the art to select an application time that was appropriate for the specific adhesive composition being used. Additionally, it would have been obvious to one of ordinary skill in the art to minimize the time necessary to secure the mesh layer as much as possible, as doing so would allow the product to be manufactured more quickly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/               Primary Examiner, Art Unit 1785